



EXHIBIT 10.9



T-Mobile US, Inc.
12920 SE 38th Street
Bellevue, WA 98006-1350




April __, 2018


[Name]
c/o T-Mobile US, Inc.
12920 SE 38th Street
Bellevue, WA 98006-1350


Re: Severance Benefits


Dear [Name]:


T-Mobile US, Inc. (the “Company”) is pleased to inform you that, in connection
with the Company’s entrance into that certain Business Combination Agreement
with Sprint Corporation and certain other parties named therein, dated on or
around the date hereof (the “Business Combination Agreement”), the Company has
determined that you will be eligible for certain severance payments and benefits
in connection with a Qualifying Termination (as defined below), upon and subject
to the terms and conditions set forth in this letter agreement (this “Letter”).
Capitalized terms used in this Letter will have the meanings set forth on
Exhibit A attached hereto.


1.Severance Benefits. In the event that your employment is terminated by the
Company other than for Cause or you resign for Good Reason, in either case, upon
or within twelve (12) months following the Transaction Date (each, a “Qualifying
Termination”), then, subject to your execution and non-revocation of a Release
in accordance with Section 2 below and your compliance with the other terms,
conditions and requirements specified herein (including Section 3 below), the
Company shall pay or provide to you the following (the payments and benefits in
clauses (a) through (g) below, collectively, the “Severance Benefits”):


(a)The Company shall pay you an amount equal to two (2) times the sum of (ii)
your then-current annual base salary plus (ii) your then-current target annual
short-term incentive award (“STI Award”), payable in a single lump-sum amount
within seventy-four (74) days following the Termination Date.


(b)The Company shall pay you a pro-rated STI Award for the calendar year in
which the Termination Date occurs, based on the number of days in such calendar
year through and including the Termination Date divided by 365 (or 366, as
applicable) and based on actual performance results for such calendar year as
determined by the Company, payable no later than March 15th of the calendar year
following the calendar year in which the Termination Date occurs.


(c)The Company shall pay you any earned, unpaid STI Award for the calendar year
ending immediately prior to the calendar year in which the Termination Date
occurs, payable in a single lump-sum amount within seventy-four (74) days
following the Termination Date.


(d)During the period commencing on the Termination Date and ending on the
earlier of the end of the eighteenth (18th) full calendar month following the
Termination Date or the date on which you become eligible for coverage under a
subsequent employer’s group medical and dental plans (in either case, the “COBRA
Period”), subject to your valid election to continue





--------------------------------------------------------------------------------





healthcare coverage under COBRA, the Company will continue to provide to you and
your dependents, at the Company’s sole expense, coverage under its group medical
and dental plans at the same levels in effect on the Termination Date; provided,
however, that if (i) any plan pursuant to which such benefits are provided is
not, or ceases prior to the expiration of the continuation coverage period to
be, exempt from the application of Section 409A under Treasury Regulation
Section 1.409A-1(a)(5), (ii) the Company is otherwise unable to continue to
cover you or your dependents under its group health plans, or (iii) the Company
cannot provide the benefit without violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), then, in any such
case, an amount equal to the dollar value of the balance of the Company’s
subsidy shall thereafter be paid to you in substantially equal,
then-currently-taxable monthly installments over the COBRA Period (or remaining
portion thereof). In the event the Company-subsidized portion of the coverage
cost paid on you or your dependents’ behalf during the COBRA Period, as
described above, would cause you to be taxable on reimbursements under the
applicable plans by reason of the application of Section 105(h) of the Code (and
the Company is not paying such amounts to you in then-currently-taxable monthly
installments as contemplated by the preceding sentence), such Company-subsidized
portion of the coverage cost will to be imputed as taxable income to you.


(e)The Company shall, at its sole expense and on an as-incurred basis, provide
you with outplacement counseling services directly related to your Qualifying
Termination, for up to twelve (12) months following the Termination Date, the
provider of which shall be selected by the Company.


(f)Each outstanding long-term incentive or other equity award covering shares of
the Company’s common stock (each, an “LTI Award”) which is not subject to any
performance vesting conditions as of the Termination Date shall vest in full (to
the extent then-unvested) on the Release Effective Date (as defined below) (and
shall remain outstanding and eligible to vest on the Release Effective Date).


(g)Each outstanding LTI Award (or portion thereof) which is subject to one or
more performance vesting conditions as of the Termination Date shall become
earned and vested as of the Release Effective Date (and shall remain outstanding
and eligible to vest on the Release Effective Date) based on the actual level of
actual performance determined as if the performance period in effect as of the
Termination Date had ended as of the last trading day immediately preceding the
Termination Date, with such vested and earned LTI Award payable no more than
sixty (60) days following the applicable vesting date (unless subject to any
deferral of earned and vested awards elected by you in accordance with the terms
of the applicable LTI Award agreement(s), in which case such deferral shall
dictate payment timing).
 
2.Release. As a condition to your receipt of the Severance Benefits described
above, you must execute and deliver to the Company a release of all claims in a
form determined solely by the Company (the “Release”), and such Release must
become fully effective and irrevocable (including due to the expiration of any
revocation period) no later than seventy-four (74) days following the
Termination Date (the date on which the Release becomes effective and
irrevocable, the “Release Effective Date”). If the aggregate period during which
you are entitled to consider and/or revoke the Release spans two calendar years,
no payments under Section 1 above will be made prior to the beginning of the
second such calendar year (and any payments otherwise payable prior thereto (if
any) will instead be paid on the first regularly scheduled Company payroll date
occurring in the latter such calendar year or, if later, on the first regularly
scheduled Company payroll date following the Release Effective Date).





--------------------------------------------------------------------------------





3.Restrictive Covenants. To protect the trade secrets and confidential
information of the Company and its customers and clients that have been and will
be entrusted to you, the business goodwill of the Company and its subsidiaries
that has been and will be developed in and through you and the business
opportunities that have been and will be disclosed or entrusted to you by the
Company and its subsidiaries, and as an additional incentive for the Company to
enter into this Letter, and without limiting any provision of your
confidentiality, restrictive covenant or similar agreement with the Company (or
an affiliate thereof) (your “Restrictive Covenant Agreement”), you hereby agree
as follows:


(a)Non-Competition. During the term of your employment and for a period of (i)
if you incur a Qualifying Termination upon or within twelve (12) months
following the closing of the Transaction, eighteen (18) months immediately
following your Qualifying Termination or (ii) if you incur a Qualifying
Termination upon or within twelve (12) months following the date on which the
Company publicly announces that the Transaction will not close (as determined by
the Company in its discretion), twelve (12) months immediately following your
Qualifying Termination (which is consistent with the Company’s existing
practices) (in either case, the “Restricted Period”) you shall not either
directly or indirectly, with or without compensation: (A) engage in, provide,
offer to provide, or assist anyone in providing, services to or for a business,
entity or individual that is substantially the same as or similar to the
Company’s Business or that competes with the Company’s Business, directly or
indirectly, in the geographic areas where the Company conducts business; or (B)
compete with the Company, its affiliates or its dealers within the geographic
areas where such entities provide or are permitted to provide services.


(b)Non-Solicitation. During the Restricted Period, neither you nor any person or
entity otherwise connected with you shall directly or indirectly solicit or aid
others in soliciting, or otherwise assist Customers in obtaining service
provided through any competitor of the Company in those markets being serviced
by the Company, including but not limited to others providing the services of
the type(s) described as the Business on Exhibit A attached hereto. During that
portion of the Restricted Period following your Qualifying Termination, you
shall not interfere with any established business relationship between the
Company and any of its Customers, shall not call upon any Customer of the
Company’s Business for the purpose of soliciting, selling, providing or
delivering services or products of the kind which are the subject of the
Company’s Business, and shall not render or provide any service to any Customer,
including any person who was a Customer of the Company during the time that you
were employed with the Company, that is the same as or similar to the service
provided in the Company’s Business. In addition, during the Restricted Period,
neither you nor any person or entity otherwise connected with you shall act,
directly or indirectly, as a reseller or dealer of any such service in the
geographic area where the Company provides or is permitted to provide service.
You agree that while employed by the Company and during the Restricted Period,
you shall not directly or indirectly induce or attempt to influence any employee
of the Company to terminate his or her employment with the Company or to work
for you or any other person or entity. You further agree to provide any
potential future employer who provides any service described in the definition
of “Business” with a copy of this Letter before you begin employment with any
such person or entity.


(c)Reasonableness. You acknowledge that the restrictions contained in this
Letter are reasonable in time, scope and geographic restraints, and do not
unreasonably restrict your ability to obtain other employment. You further
warrant that the restrictions do not impose an undue hardship on you, and do not
deprive you of an ability to earn a living.


(d)Remedies. In the event of any breach or threatened breach of any of the
provisions of Section 3(a) or (b) above, in addition to any other rights or
remedies available to the Company, the Company shall have the right to seek
monetary damages and equitable relief, including specific





--------------------------------------------------------------------------------





performance by means of temporary, preliminary or permanent injunctions against
you or against your partners, agents, representatives, servants, employers,
employees, family members and/or any and all persons acting directly or
indirectly by or with you, to prevent or restrain such breach. With respect to
any such equitable actions or proceedings, you agree that no adequate legal
remedy exists, and hereby waive any defense that an adequate remedy at law
exists and any requirement that the Company prove damages. You further waive any
requirement that the Company furnish any bond or other security, and agree that
to the extent a bond is nevertheless required by law, it shall be in the amount
of $100.00. You agree that the Company’s right to seek injunctive and other
equitable relief shall be and are cumulative and not exclusive and shall be in
addition to any other remedies that the Company may have.


4.Limitations. For clarity, if your employment terminates for any reason other
than due to a Qualifying Termination (including, without limitation, (a) due to
your death or disability, (b) due to a termination by the Company for Cause, (c)
due to a resignation by you without Good Reason, (d) due to your retirement (as
determined by the Company), or (e) due to a termination by the Company without
Cause or a resignation by you for Good Reason, in either case, prior to or more
than twelve (12) months following the Transaction Date), you shall not be
entitled to receive any Severance Benefits under this Letter, and the Company
shall not have any obligation to you hereunder.


5.No Duplication of Benefits. The Severance Benefits set forth in this Letter
represent the sole and exclusive severance payments and benefits that you are
eligible to receive upon a Qualifying Termination. If, upon a Qualifying
Termination, you would otherwise become entitled to receive any severance
payments or benefits (including any accelerated vesting) under any other plan,
program, agreement or arrangement maintained by the Company or its affiliates in
which you are eligible to participate or to which you are a party (including,
without limitation, the Company’s 2013 Omnibus Incentive Plan, any short-term
incentive or long-term-incentive award agreement between you and the Company or
any employment agreement or compensation term sheet between the Company and you)
(each, a “Severance Program”), then by signing this Letter, you acknowledge and
agree that, except as expressly contemplated by Section 6 below, you will not be
eligible to receive any severance payments or benefits under such Severance
Program and instead will be entitled to receive only the Severance Benefits set
forth herein.


6.No Deprivation of Benefits. Notwithstanding Section 5 above, to the extent
that any Severance Program provides for more favorable treatment of your STI
Award(s) and/or LTI Award(s) upon a termination of your employment by the
Company without Cause or by you for Good Reason than the terms of this Letter
and such treatment would (absent Section 5 above) apply to you upon your
Qualifying Termination, the terms of the Severance Program shall control. For
the avoidance of doubt, this Letter is not intended to deprive you of any right,
entitlement or protection (e.g., indemnification and insurance), in any case,
that is not inconsistent with this Letter and that you may have under any other
agreement, plan, or policy of the Company applicable to you that may provide
more favorable treatment to you than this Letter, nor is it intended to and
shall not exclude you from eligibility to receive any employee benefits,
including any employee benefits that provide for more favorable treatment to you
than this Letter (provided that such benefits would not result in you receiving
a duplication of severance or any other benefits) that may in the future be
broadly provided to similarly-situated executives.


7. Term. This Letter shall become effective on date on which the Business
Combination Agreement is fully executed (or, if later, the first date on which
it has been executed by both you and the Company). This Letter shall
automatically terminate and be of no further force or effect on the earlier of
(i) your Termination Date or (ii) 5:00 p.m. Pacific Time on the twelve
(12)-month anniversary of the Transaction Date (the “Expiration Time”) or, if
the Company becomes obligated to pay (in connection with such termination) or is
paying or providing Severance Benefits hereunder at such time, on the last date
on





--------------------------------------------------------------------------------





which such Severance Benefits are paid or provided to you in accordance with
Section 1 above. Notwithstanding the foregoing, Sections 8-14 hereof and, only
if you incur a Qualifying Termination prior to the Expiration Time, Sections 3-6
hereof, shall survive termination of this Letter and remain in effect in
accordance with their respective terms.
    
8.Representations. By signing this Letter below, you hereby represent and
warrant to the Company that (i) you have read and understand, and accept the
terms and conditions set forth in, this Letter, and (ii) you have entered into
and agreed to the terms and conditions of this Letter voluntarily.


9. No Tax Advice. The Company is not making any warranties or representations to
you with respect to the income tax consequences associated with this Letter or
the Severance Benefits payable thereunder and you are in no manner relying on
the Company, its affiliates or any of their respective representatives for an
assessment of such tax consequences. You are hereby advised to consult with your
own tax advisor with respect to any tax consequences associated with the
Severance Benefits.


10.Sections 409A and 280G. The payments and benefits described in this Letter
are intended to comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”). See Exhibit B, which is
hereby incorporated into this Letter, for additional details. In addition, you
acknowledge and agree that the payments and benefits described in this Letter
(in addition to any other payments and benefits payable to you by the Company or
any affiliate thereof) may be subject to reduction as set forth on Exhibit C,
which is hereby incorporated into this Letter.


11.Miscellaneous. This Letter, together with your Restrictive Covenant Agreement
and any other agreements referenced herein, sets forth the final and entire
agreement of the parties with respect to the subject matter hereof. This Letter
may be amended only in a writing signed by you and an authorized officer of the
Company. This Letter may be executed in one or more counterparts, each of which
will be deemed to be an original but all of which together will constitute one
and the same instrument. This Letter shall be governed by and construed in
accordance with the laws of the State of Washington without giving effect to the
principles of conflicts of laws, and applicable federal law. Nothing contained
in this Letter shall confer upon you any right to continue in the employ or
service of the Company or affect the right of the Company to terminate your
employment or service at any time.


Please indicate your acknowledgment of, and agreement to, the terms and
conditions set forth in this Letter by signing and dating this Letter in the
space below and returning a signed copy to Liz McAuliffe.


[Signature page follows]







--------------------------------------------------------------------------------






 
Sincerely,
 
 
 
 
 
T-Mobile US, INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
Elizabeth McAuliffe
 
 
Title:
EVP, Human Resources
 



Acknowledged, Agreed and Accepted:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
Date:
 
 








--------------------------------------------------------------------------------






Exhibit A


Definitions


1.1“Business” means the business of offering, providing and marketing to, and
procuring, retail and wholesale customers for commercial mobile radio service
(CMRS), including without limitation, cellular telephone service, personal
communications service (PCS) and other wireless voice and data services,
including, without limitation, (i) paging, messaging, radio, telephone,
internet, voice over internet protocol (VOIP), Wi-Fi, Mobile Virtual Network
Operator (MVNO), Telemetry (machine-to-machine) services, and ancillary services
and applications, as they exist now and may be later developed, and (ii) the
sale of all services, products, devices and other hardware used in connection
with the services described above.


1.2“Cause” means any one or more of the following: (i) your gross neglect or
willful material breach of your principal employment responsibilities or duties,
(ii) a final judicial adjudication that you are guilty of any felony (other than
a law, rule or regulation relating to a traffic violation or other similar
offense that has no material adverse effect on the Company or any of its
affiliates), (iii) your breach of any non-competition or confidentiality
covenant between you and the Company or any affiliate of the Company, (iv)
fraudulent conduct as determined by a court of competent jurisdiction in the
course of your employment with the Company or any of its affiliates, (v) the
material breach by you of any other obligation which continues uncured for a
period of thirty (30) days after notice thereof by the Company or any of its
affiliates and which is demonstrably injurious to the Company or affiliate.


1.1“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.


1.2“Code” means the Internal Revenue Code of 1986, as amended from time to time,
or any successor thereto.


1.3“Customers” shall mean all customers and subscribers for whom the Company,
you, or the Company’s other employees, agents or independent contractors perform
services or make sales in the course of business (during, before and after your
employment with the Company).


1.4“Good Reason” means the occurrence of any of the following conditions about
which you notify the Company within not more than ninety (90) days after initial
existence and which the Company does not cure within thirty (30) days of such
notice: (i) a material diminution in your duties, authority or responsibilities;
(ii) a material reduction in your annual base salary, target short-term
incentive award opportunity, or target long-term incentive opportunity, except
for across-the-board salary reductions based on the Company’s and subsidiaries’
financial performance similarly affecting all or substantially all management
employees of the Company and its subsidiaries; (iii) the relocation of the
office at which you were principally employed as of the Transaction Date to a
location more than fifty (50) miles from the location of such office, or you
being required to be based anywhere other than such office, except to the extent
you were not previously assigned to a principal location and except for required
travel on business to an extent substantially consistent with your business
travel obligations as of the Transaction Date; or (iv) such other event, if any,
as is set forth as “good reason” or “constructive termination” in your
individual employment agreement or compensation term sheet (as applicable) with
the Company.


1.5“Termination Date” means the effective date of your termination of employment
with the Company.


1.6“Transaction” means, collectively, the transactions contemplated by the
Business Combination Agreement.







--------------------------------------------------------------------------------





1.7“Transaction Date” means the first to occur of (i) the date on which the
Transaction closes or (ii) the date on which the Company publicly announces that
the Transaction will not close (as determined by the Company in its discretion).







--------------------------------------------------------------------------------






Exhibit B


Section 409A


It is intended that the payments and benefits under this Letter comply with the
provisions of Section 409A and the Treasury regulations relating thereto, or
satisfy the requirements for an exemption from Section 409A, in each case to the
extent applicable to this Letter and, accordingly, to the maximum extent
permitted, this Letter shall be interpreted and be administered in a manner to
be in compliance therewith. Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A, you shall not be considered to have terminated
employment with the Company for purposes of this Letter, and no payment
otherwise due upon a termination of employment shall be due to you under this
Letter, until you would be considered to have incurred a “separation from
service” from the Company within the meaning of Section 409A (a “Separation from
Service”). Any payments described in this Letter that qualify for the
“short-term deferral” exception from Section 409A shall not be treated as
deferred compensation as described in Treasury Regulation Section 1.409A-1(b)(4)
and will be paid under such exception unless applicable law requires otherwise.
For purposes of Section 409A (including, without limitation, for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii) and the application of the
short-term deferral exception), each payment under this Letter will be treated
as a separate payment. Notwithstanding anything to the contrary in this Letter
(whether under this Letter or otherwise), to the extent delayed commencement of
any portion of the payments to be made to you upon your Separation from Service
is required to avoid a prohibited payment under Section 409A(a)(2)(B)(i) of the
Code, such portion of the payments shall be delayed and paid on the first
business day after the earlier of (i) the date that is six (6) months following
such Separation from Service or (ii) your death. Notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, amounts
reimbursable to you under this Letter shall be paid to you on or before the last
day of the year following the year in which the expense was incurred and the
amount of expenses eligible for reimbursement (and in-kind benefits provided to
you) during any one year may not affect amounts reimbursable or provided in any
subsequent year and may not be liquidated or exchanged for any other benefit.







--------------------------------------------------------------------------------






Exhibit C


Section 280G


In the event any payment, benefit or distribution of any type to or for the
benefit of you, whether paid or payable, provided or to be provided, or
distributed or distributable pursuant to the terms of this Letter or otherwise
to you under this Letter or otherwise constitutes a “parachute payment” under
Section 280G of the Code, the amount payable to you shall be either (a) paid in
full, or (b) paid after reduction by the smallest amount as would result in no
portion thereof being subject to the excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax under Section 4999 of the Code,
results in the receipt by you, on an after-tax basis, of the greater net value,
notwithstanding that all or some portion of such payment amount may be taxable
under Section 4999 of the Code. Unless the Company and you otherwise agree in
writing, all determinations required to be made under this paragraph, including
the manner and amount of any reduction in your payments hereunder, and the
assumptions to be utilized in arriving at such determinations, shall be made in
writing in good faith by the accounting firm serving as the Company’s
independent public accounting firm immediately prior to the event giving rise to
such payment (the “Accounting Firm”); provided, however, that no such reduction
or elimination shall apply to any non-qualified deferred compensation amounts
(within the meaning of Section 409A of the Code) to the extent such reduction or
elimination would accelerate or defer the timing of such payment in manner that
does not comply with Section 409A of the Code. For purposes of making the
calculations required by this paragraph, the Accounting Firm may make reasonable
assumptions and approximations concerning the application of Sections 280G and
4999 of the Code. The Company and you shall furnish to the Accounting Firm such
information and documents as the Accounting Firm may reasonably request to make
a determination under this paragraph. The Accounting Firm shall provide its
written report to the Committee and you, which shall include information
regarding methodology. The Company shall bear all costs the Accounting Firm may
reasonably incur in connection with any calculations contemplated by this
paragraph. You and the Company shall cooperate in case of a potential Change in
Control (as defined in the Company’s 2013 Omnibus Incentive Plan) to consider
alternatives to mitigate any Section 280G exposure, although the Company cannot
guaranty any such alternatives will be available or approved by the Company and
neither you nor the Company shall be obligated to enter into them.





